Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites the limitation, “a primary gaming machine interface.” As parent claim 11 already recites “a primary gaming machine interface” and “the primary gaming machine interface,” it is unclear whether claim 13 is intending to refer to a different gaming machine interface or the same one referenced in the parent. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0124983 to Gowin et al.
Re claim 11, Gowin teaches A gaming machine (Fig. 1, No. 100a) comprising: 
	a master gaming controller configured to implement primary game functionality, (MGC 128 providing the illustrative video reel interface 116) including presenting primary wagering game information via an electronic video display, (Game interface 116))
	the master gaming controller having a communication port configured to transmit and receive information associated with the gaming machine; (Fig. 1 illustrates that MGC 128 comprises four exemplary data ports 141a, 142b, 143b, and 144a, that enable bidirectional communication with each of the game interface 116, Secondary Interface Board (SIB) 130a, SMIB 132, and Event Server 134. Of primary interest for the rejection of claim 11 is port 142b which enables the MGC to share data with Secondary Interface Board 130a. [0055] describes that this port may enable USB communications with the SIB 130a.) 
	a plurality of gaming machine peripherals communicating with the master gaming controller via one or more communication links, the plurality of gaming machine peripherals comprising the electronic video display, a credit accepting device configured to at least partially fund a credit balance from which wagers may be placed, and at least one input device via which a player may place a wager from the credit balance and initiate cash-out of the credit balance; (Fig. 1 main display 102, card reader 126, Game interface 116)
	a primary gaming machine interface configured to transmit and receive the information associated with the gaming machine to a primary accounting server; (Fig. 1 SMIB 132 communicatively coupled with Player Tracking Accounting Server 136)
	and a secondary controller in communication with one or more of the gaming machine peripherals and configured to transmit and receive secondary information, the secondary controller being interposed between the communication port and the primary gaming machine interface (refer again to the component diagram of Fig. 1 wherein the secondary interface board, SIB 130a, is in bidirectional communication between MGC 128 and SMIB 132. See additionally [0058] which describes this architecture.) such that the information associated with the gaming machine and the secondary information are delivered to and received from the primary accounting server via the secondary controller. (No. 130a in Fig. 1, which is diagrammed as being in bidirectional communication between MGC 128 and SMIB 132, is described as follows:
	[0055] describes that, "The secondary interface board (SIB) 130a may comprise a processor and memory, a first interface 147a for connecting to communication path 147 between the SIB 130a and communication path 146 and a second interface 142a for connecting to communication path 142 between the SIB 130a and the MGC 128. In one embodiment, the interface 142b for connecting to communication path 142 may be a USB compatible interface. The MGC 128 may be configured to treat the SIB 130a as a peripheral device like peripheral devices 127 and 129. In particular embodiments, the MGC 128 may be configured to enumerate the SIB 130a and load a driver for communicating and performing operations associated with SIB 130a."
	[0058] describes that, "the SIB may both read and add communications to communication path 146. In one embodiment, to add communications to communication path 146, communication path 147 may be bi-directional allowing communications to be received and sent via endpoint 147a. The sent communications may be targeted at either endpoint 146a or 146b, i.e., towards one of the peripheral devices or the SMIB 132. In another embodiment, a separate communication path, such as 148 with associated endpoint interfaces (not shown) may be utilized to add communications to communication path 146.
	See additionally [0081] which describes that, "a connection to communication path 145 (See FIG. 4) may allow the SIB 130b to receive content from the player tracking server 136," and refer back to [0055]-[0056] which describes that the communications between SIB and SMIB can be bidirectional, and wherein the SMIB itself is also in bidirectional communication with the player tracking accounting server via path 145. 
	Re claim 13, the SIB 130a which can be communicatively interposed between port 142b of the MGC 128 and port 146a of SMIB 132, refer to Fig. 1 and [0055], [0058], and its associated ports 142a, 147a meets the limitation of being a secondary gaming machine interface associated with secondary controller 130a and its microprocessor.
	Re claims 14-16, Fig. 1 diagrams that SIB 130a is in bidirectional communication with card reader 126 and MGC 128. 
	Re claims 17, 19, the Abstract and  [0039], [0131]-[0135] describe that the purpose of Secondary Interface Board 130a is to provide customized content by extracting information over existing communication paths, emulating device communications along the one or more communication paths, and effecting an operation on the gaming machine. An example provided is customizing and enhancing the presentation of a bonus multiplier.
Re claim 18,  Gowin teaches A gaming machine (Fig. 1, No. 100a) comprising: 
	a master gaming controller configured to implement primary game functionality, (MGC 128 providing the illustrative video reel interface 116) including presenting primary wagering game information via an electronic video display, (Game interface 116))
	the master gaming controller outputting game play information (Fig. 1 illustrates that MGC 128 comprises four exemplary data ports 141a, 142b, 143b, and 144a, that enable bidirectional communication with each of the game interface 116, Secondary Interface Board (SIB) 130a, SMIB 132, and Event Server 134. Of primary interest for the rejection of claim 11 is port 142b which enables the MGC to share data with Secondary Interface Board 130a. [0055] describes that this port may enable USB communications with the SIB 130a.) 
a secondary controller (Fig. 1, the secondary interface board, SIB 130a, is in bidirectional communication between MGC 128 and SMIB 132. See additionally [0058] which describes this architecture.) configured to implement secondary functionality and to output activity data (the Abstract and  [0039], [0131]-[0135] describe that the purpose of Secondary Interface Board 130a is to provide customized content by extracting information over existing communication paths, emulating device communications along the one or more communication paths, and effecting an operation on the gaming machine. An example provided is customizing and enhancing the presentation of a bonus multiplier.) and
	a gaming machine interface configured to transmit the game play information and the activity data to a primary accounting server; (Fig. 1 SMIB 132 communicatively coupled with Player Tracking Accounting Server 136)
	wherein the second controller is interposed between the master gaming controller and the gaming machine interface, and wherein the game play information from the master gaming controller and the activity data from the secondary controller are combined and reported to the primary accounting server via the gaming machine interface
	([0055] describes that, "The secondary interface board (SIB) 130a may comprise a processor and memory, a first interface 147a for connecting to communication path 147 between the SIB 130a and communication path 146 and a second interface 142a for connecting to communication path 142 between the SIB 130a and the MGC 128. In one embodiment, the interface 142b for connecting to communication path 142 may be a USB compatible interface.” 
	[0058] describes that, "the SIB may both read and add communications to communication path 146. In one embodiment, to add communications to communication path 146, communication path 147 may be bi-directional allowing communications to be received and sent via endpoint 147a. The sent communications may be targeted at either endpoint 146a or 146b, i.e., towards one of the peripheral devices or the SMIB 132. In another embodiment, a separate communication path, such as 148 with associated endpoint interfaces (not shown) may be utilized to add communications to communication path 146.
	See additionally [0081] which describes that, "a connection to communication path 145 (See FIG. 4) may allow the SIB 130b to receive content from the player tracking server 136," and refer back to [0055]-[0056] which describes that the communications between SIB and SMIB can be bidirectional, and wherein the SMIB itself is also in bidirectional communication with the player tracking accounting server via path 145.)
	Re claim 20, Fig. 1 illustrates that MGC 128 comprises four exemplary data ports 141a, 142b, 143b, and 144a, that enable bidirectional communication with each of the game interface 116, Secondary Interface Board (SIB) 130a, SMIB 132, and Event Server 134. Of primary interest for the rejection of claim 11 is port 142b which enables the MGC to share data with Secondary Interface Board 130a. [0055] describes that this port may enable USB communications with the SIB 130a.
	Re claim 21, refer again to the component diagram of Fig. 1 wherein the secondary interface board, SIB 130a, is in bidirectional communication between MGC 128 and SMIB 132. See additionally [0058] which describes this architecture.
	Re claim 22, refer to the rejection of claim 11, wherein these same limitations are discussed and mapped to the anticipatory reference of Gowin. 
	Re claim 23, [0041] describes that the accounting server 136 can perform accounting and monitoring of downloading and transferring credits to or from the gaming machine to a remote account. And referring back to [0017], it is described that the SIB may be “related to a transfer of credits”. 
	Re claims 24-26, [0089] describes that the SIB may be interposed between the SMIB and other devices of the gaming machine such that it can gather data sent to the SMIB. [0105] describes that data sent to the SMIB may be metering data from the MGC including coin-in and cash-out data. 
	Re claim 27, [0088] describes SIB 130a (secondary controller) emulating events and sending these emulated events to the SMIB 132 (gaming machine interface) for communication with the player tracking account server 136 (primary accounting server), which is equivalent to the claimed interfacing with the accounting server without modifying it. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gowin et al.
Re claims 12 and 28, these claims recite an additional accounting server – a secondary accounting server – which absent any claimed new and unexpected result, represents a duplication of parts over the invention of Gowin which discloses the use of a single accounting server. MPEP 2144.04, which describes legal precedent sources for obviousness rationale, cites In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in which the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
	Allowable Subject Matter
Claims 2-10 are allowed. The most relevant prior art neither anticipates nor renders obvious the ordered combination of claim limitations of claim 2 specifically comprising, “the secondary controller being interposed between the first communication port and the primary gaming machine interface so as to intercept, transmit and receive activities associated with the gaming machine; and a secondary gaming machine interface associated with the secondary controller, the secondary gaming machine interface configured to process the activities associated with the gaming machine as if they were processed by the primary gaming machine interface, and configured to transmit and receive the secondary information to/from a secondary accounting server.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715